Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that ‘laminate’ is defined as ‘comprising thin layers i.e. lamina,’ and therefore Weber is not directed to a laminate. 
The Examiner respectfully disagrees. Merriam-Webster defines ‘laminate’ as “ to make by uniting superposed layers of one or more materials.” Weber meets this basic definition of a ‘laminate,’ as it teaches a first layer, 104, with a second layer, 108, superposed thereon.
Applicant further argues on pages 5-6, again at pages 6-7, and again on pages 8-9, that Weber further is not related to Moreton, because Weber does not teach joining a fiber reinforced plastic to an aluminum substrate.
The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, that Weber does not contemplate fiber-reinforced plastic usage does not render its teachings unobvious in combination with Moreton.
Applicant argues on pages 6 and 11-12 that the invention as claimed in claim 7 has superior and unexpected results over the prior art due to the claimed structure.
The Examiner notes that when assertions of unexpected results are made, Applicant has the burden of explaining any provided data, see MPEP 716.02(b)II. Further, the claims must be commensurate in scope with the data which shows the unexpected effect, see MPEP 716.02(d). In the instant case, features that are alleged to directly affect the claimed unexpected delamination property, such as the desired shapes and free areas of the anchoring structures are listed in alternate. It is not clear from the claims which of these alternate features are required to achieve the asserted unexpected results. Finally, the structures as claimed appear to be met by the prior art of record, absent a showing, rather than assertion, of unexpected results, "The fact that [applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), see MPEP 2145(II).
Applicant argues on pages 6 and 7 that the method of Weber does not contemplate layer(s) of fiber-reinforced plastic as the plastic component. 
The Examiner notes that this is not a feature Weber was relied upon to teach. Rather this feature is present in the primary reference of Moreton. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant's apparent argument on page 7 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But—so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Applicant asserts that one of ordinary skill would not have combined Moreton and Weber because they are foundationally different types of products. 
The Examiner respectfully disagrees. Moreton and Weber are both concerned with adhering plastic(s) to metal layers/substrates. That plastics and metals frequently have poor adhesion to each other is addressed in both references. As such, they have a clear nexus of attempting to solve the issue of ‘metal/plastic adhesion,’ and therefore would be within the skill of one of ordinary skill in the art to make the combination.
Applicant argues on pages 7-8 that the method utilized by Applicant to form the anchoring structures as claimed is different than that of Weber, noting that the claimed structures may have “a shape towering towards the surface and/or are comprised of cubic elements of different sizes and/or have areas with free volume, which are covered by multiple cubic aluminum structures,” (emphasis mine); Applicant further argues that this forms a “chaotic” surface of cubic structures.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cubic structures) are not recited or are recited as an alternate option in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no clear showing that the structures of Weber which are formed by an etching method are materially different than those of the instant application formed by “sculpturing.”
 Applicant argues on pages 9-10 that the dependent claims are allowable for the same reasons as set forth above for claim 1.
The Examiner respectfully disagrees for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/13/2022
/ALICIA J SAWDON/Primary Examiner, Art Unit 1781